DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Response to Amendment
The amendment filed 04/11/2022 has been entered. Claims 1-129 remain canceled and claims 147-154 are newly submitted claims; therefore, claims 130-154 remain pending and are the claims examined below. 

Claim Interpretation
Claims 130-137 and 147-154 are directed towards an apparatus (i.e., three-dimensional printer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 130-131, 138 and 147-154 under 35 U.S.C. 103 as being unpatentable over MIKULAK et al. (US 2012/0231225; of record) in view of HAWLEY et al. (US 2002/0079607; of record).
As to claim 130: MIKULAK discloses the claimed three-dimensional printer ([0007], [0008], [0038], FIG. 1 – system 10) comprising: a heated extrusion nozzle ([0008], [0039], [0042]); and a feeding mechanism constructed and arranged to feed a core reinforced filament into the heated extrusion nozzle ([0008], [0039], [0041], [0042], [0047], [0088]). 
MIKULAK fails to disclose the claimed cutting mechanism constructed and arranged to cut the core reinforced filament at a location upstream from the heated extrusion nozzle. However, HAWLEY teaches a method and apparatus for compounding resin and fiber (title; [0010]), where molding material consisting of resin coated reinforcing fiber strands in a molten mass of resin is prepared at a molding site for controlled supply to a molding machine (abstract; [0010]). HAWLEY teaches the apparatus including a conveyor device 12 being used for pulling fiber strands 18, 20 through coating chamber 30 of coating die 10 and ultimately pushing the mass of fiber and thermoplastic resin into a receptacle or receiving device 16 ([0042]; FIG. 1). 
Furthermore, HAWLEY teaches the coated fiber being discharged from the conveying device 12 and cut into discontinuous, predetermined lengths by a cutting device 92 positioned downstream of the discharge port 85 of for the conveying device 12 ([0046]). Moreover, HAWLEY teaches that downstream of cutting knife assembly 92, a transition nozzle assembly 14 is provided for the controlled feeding of a hot molten mixture of resin and fiber strands into receiver 16 ([0047]; FIG. 1). Thus, MIKULAK modified by HAWLEY, reads on the claimed cutting mechanism constructed and arranged to cut the core reinforced filament at a location upstream from the heated extrusion nozzle. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cutting knife assembly (i.e., cutting mechanism) located between a conveying device (i.e., feeding mechanism) and a transition nozzle assembly (i.e., upstream from the heated extrusion nozzle) taught by HAWLEY into MIKULAK. HAWLEY teaches doing so to be advantageous as it creates a compact and efficient apparatus and process for accurately formulating mixtures of fiber and resin and thereafter directly introducing that material directly into a molding machine such as an extrusion machine while also allowing for the apparatus to operate in a discontinuous manner ([0009]).
As to claim 131: MIKULAK and HAWLEY remain as applied above and therefore read on the claimed location being between the heated extrusion nozzle and the feeding mechanism (see the rejection of claim 1 above). 
As to claim 138: MIKULAK and HAWLEY remain as applied above and therefore read on the claimed method for manufacturing a part, the method comprising: feeding a core reinforced filament into a heated extrusion nozzle; and cutting the core reinforced filament at a location upstream from the heated extrusion nozzle (see the rejection of claim 130). 
As to claim 147: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed compaction pressure to the core reinforced filament at the heated extrusion nozzle (MIKULAK - [0088], [0091], FIG. 5).
As to claim 148: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed step of applying compaction pressure compresses the core reinforced filament into a build platen (MIKULAK - [0088], [0091], FIG. 5). 
As to claim 149: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed step of applying compaction pressure spreads strands of the core reinforced filament (MIKULAK - [0088], [0091], FIG. 5).
As to claim 150: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed wherein the step of applying compaction pressure that spreads strands of the core reinforced filament further comprises adhering the compacted core reinforced filament to the build platen (MIKULAK - [0088], [0091], FIG. 5).
As to claim 151: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed wherein the step of applying compaction pressure that spreads strands of the core reinforced filament further comprises adhering the compacted core reinforced filament to a prior deposited layer on the build platen (MIKULAK - [0088], [0091], FIG. 5).
As to claim 152: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed wherein the step of adhering the compacted core reinforced filament further comprises a step of applying a dragging force using the printhead to the core reinforced filament (MIKULAK – [0088], [0091], FIG. 5).
As to claim 153: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed wherein the step of applying the dragging force pulls the core reinforced filament through the feeding mechanism (MIKULAK – [0088], [0091], FIG. 5).
As to claim 154: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, further read on the claimed wherein the step of applying the dragging force pulls a cut end portion of the core reinforced filament from the printhead (see the rejection of claim 130 above; MIKULAK – [0088], [0091], FIG. 5).

Claims 132-137 and 139-146 are rejected under 35 U.S.C. 103 as being unpatentable over MIKULAK et al. (US 2012/0231225; of record) in view of HAWLEY et al. (US 2002/0079607; of record) and further in view of JANG et al. (US 2003/0236588; of record). MIKULAK and HAWLEY teach the subject matter of claim 130 and claim 138 above under 35 USC 103. 
As to claim 132: MIKULAK and HAWLEY remain as applied above. MIKULAK, modified by HAWLEY, teach the filament including a core portion and a shell portion, where the core portion is the inner portion of the filament and the shell portion is the outer portion of the filament and each of the core and shell portions including semi-crystalline polymeric materials (MIKULAK - [0047], [0088]); and a fiber/resin molten mixture (HAWLEY – [0047]). Though, modified MIKULAK fails to explicitly disclose the claimed filament including a core including at least one axial fiber strand extending within a matrix material surrounding the core.
However, JANG teaches a system/apparatus for making three-dimensional objects that are primarily composed of continuous fiber reinforced polymer matrix composite materials ([0021], [0044], [0072]). JANG further teaches forming a continuous tow or impregnated fibers by pulling a continuous strand roving of fibers from a fiber spool or a plurality of spools supplying multiple strands that are merged into one tow, and submerging the tow into a resin bath that contains a liquid mixture of a resin and curing agent to impregnate the tow with resin, producing a continuous supply of a resin-impregnated tow ([0072], FIG. 3, FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the continuous supply of a resin impregnated tow taught by JANG into MIKULAK modified thus far, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select JANG’s continuous supply of a resin impregnated tow for producing parts having high structural integrity and good dimensional tolerances ([0008], [0009]), as recognized by JANG. 
As to claim 133: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed print head including the heated extrusion nozzle and a shaping nozzle (MIKULAK – [0041], [0088], [0091]). 
As to claim 134: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed print head further including a cold-feed zone located between the feeding mechanism and the heated extrusion nozzle and the location being between the cold-feed zone and the feeding mechanism (JANG – [0072], [0073], FIG. 4 – the block above heating elements 88). 
As to claim 135: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed print head is configured to extrude a first compatible consumable material (MIKULAK – [0041], [0088]).
As to claim 136: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed depositing a second compatible consumable material with a second print head (MIKULAK – [0041], [0088]).  
As to claim 137: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed co-extrusion die configured to impregnate a core element with matrix material (see the rejection of claim 132 above; MIKULAK – [0041], [0055], [0056], [0118], [0130]). 
As to claim 139: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed core reinforced filament comprising a multifilament core and a matrix material surrounding the multifilament core, the multifilament core including at least one axial fiber strand extending within the matrix material (see the rejection of claim 132; JANG – [0044], [0072]).
As to claim 140: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed feeding the core reinforced filament including feeding the core reinforced filament from a feed mechanism through a path to a print head (MIKULAK – [0008], [0039], [0041], [0042], [0088]). 
As to claim 141: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed heating the core reinforced filament, with the heated extrusion nozzle, to a temperature sufficient to flow the matrix material within the core reinforced filament (MIKULAK – [0088]; JANG – [0074]). 
As to claim 142: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed shaping the matrix material and the at least one axial fiber strand of the core reinforced filament with the heated extrusion nozzle in a location between the outlet of the heated extrusion nozzle and a build surface opposing that of the print head (MIKULAK – [0088], FIG. 5). 
As to claim 143: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed depositing a first compatible consumable material with the print head (MIKULAK – [0041], [0088]).
As to claim 144: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed depositing a second compatible consumable material with a second print head (MIKULAK – [0041], [0088]).  
As to claim 145: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed impregnating, with a co-extrusion die, a core element with matrix material (see the rejection of claim 132 above; MIKULAK – [0041], [0055], [0056], [0118], [0130]). 
As to claim 146: MIKULAK, HAWLEY and JANG remain as applied above. MIKULAK, modified by HAWLEY and JANG, further read on the claimed cutting the core reinforced filament at the location including cutting the filament between a cold-feed zone of a print head a feeding mechanism feeding the core reinforced filament (see the rejection of claim 134). 

Response to Arguments
Applicant’s arguments, filed 04/11/2022, with respect to the rejection(s) of claim(s) 130 and 138 under 35 USC have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of prior art, previously of record, which is more applicable to the newly submitted claims, as established in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743